EXHIBIT 21.1 AMERICAN REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of and partnership interests of American Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December 31, 2013.Partnership and limited liability company ownership includes ownership held through one or more subsidiaries. Corporations Name of Entity Ownership Jurisdiction ARI Enterprise, Inc. 100.0% Nevada EQK Holdings, Inc. 100.0% Nevada ART Edina, Inc. 100.0% Nevada ART Elm Fork Ranch, Inc. 100.0% Nevada ART Florentina, Inc. 100.0% Nevada ART GNB, Inc. 100.0% Nevada ART Hotel Equities, Inc. 100.0% Nevada ART Lake Chateau, Inc. 100.0% Nevada EQK Port Olpenitz, Inc. 100.0% Nevada Halona Partners AG, Gossau 100.0% Switzerland Euro Immo Invest GmbH 100.0% Germany Port Olpenitz GMBH 90.0% Germany EQK Portage, Inc. 100.0% Nevada Transcontinental Realty Investors, Inc. 67.4% Nevada Midland Odessa Properties, Inc. (note 2) 31.3% California Transcontinental Realty Acquisition Corporation (note 3) 100.0% Nevada LLC interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction ATI Mineral Holdings, LLC 35.76% Nevada Trinity East Energy, LLC 8.76% Texas Dallas Investors Series 1, LLC 100.00% Nevada Dallas Investors Series 2, LLC 100.00% Nevada Dallas Investors Series 3, LLC 100.00% Nevada EQK Governors Square, LLC 100.00% Nevada EQK Holdings, LLC 100.00% Nevada EQK Texas Plaza Land, LLC 100.00% Nevada EQK Texas Properties, LLC 100.00% Nevada Valwood Acres, LLC 100.00% Nevada Partnership interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction Cross County National Associates, LP 100.00% Illinois Edina Park Plaza Associates Limited Partnership 100.00% Texas Elm Fork Ranch Partners, LTD 100.00% Texas Garden Whispering Pines, LP 100.00% Delaware Hawthorn Lakes Associates, LTD (note 4) various Texas Note 1:Income Opportunity Realty Investors, Inc., a Nevada corporation (“IOT”), is also an indirect subsidiary of the Registrant through the ownership of approximately 81.12% of the outstanding common stock of IOT by Transcontinental Realty Investors, Inc. (see note 3).A list of all subsidiaries and partnership interests of IOT is filed an exhibit to IOT’s annual Report on Form 10-K for the fiscal year ended December 31, 2013 which was filed with the Commission on March 31, 2014, which exhibit is incorporated by reference herein. Note 2: ARI owns 31.3%, TCI owns 48.8%, and IOT owns 19.9% Note 3:Transcontinental Realty Investors, Inc., a Nevada corporation (“TCI”), is also an indirect subsidiary of the Registrant through the ownership of approximately 83.8% of the outstanding common stock of TCI by EQK Holdings, Inc. (67.38%) and Transcontinental Realty Acquisition Corporation (16.44%).A list of all subsidiaries and partnership interests of TCI is filed as an exhibit to TCI’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 (the “TCI Form 10-K”) which was filed with the Commission on March 31, 2014, which exhibit is incorporated by reference herein. Note 4:Through EQK Holdings, Inc., ARI owns a limited partner interest in Hawthorn Lakes Associates, LTD.Hawthorn Lakes Associates, LTD itself owns the following entities either directly or indirectly: 100% of GC Merchandise Mart, LLC (Delaware), Denver Merchandise Mart, Inc. (Delaware), Valley Corporation (Colorado) and 49% of Denver Merchandise Mart Employers, Inc. (Colorado).
